NaptoN, judge,
delivered the opinion-of the court.
This is a bill or proceeding to have two deeds declared fraudulent, so that the plaintiff, who bought under execution, may have a clear title to the lands sold.
The plaintiffs were creditors to a small amount, — $120.00 or thereabouts, — of "Win. A. Maxwell, who was one of the heirs of Jno. Maxwell, deceased, who died in possession of a tract of land in Jackson county, of over 500 acres. The plaintiffs obtained a judgment before a justice, for their demand, and afterwards filed the transcript in the clerk’s office, and got an execution, and sold the defendant’s interest in the said lands, and became the purchasers.
Previous to this sale, Mrs. Maxwell, the widow of John Maxwell, had bought from her son William his interest in his *147father’s estate, and bad conveyed a portion of it to another son oí hers, who is also made defendant. This suit is to have these deeds declared fraudulent and void, on the ground that no consideration passed .to the mother, and that the whole transaction was contrived to defeat creditors, and especially the plaintiffs.
The Circuit Judge submitted the question of fraud to a jury, and the jury found against the defendants, and the court adopted their finding and made a- decree accordingly, setting aside the deeds, and confirming the plaintiffs title under the sheriff’s sale. And the evidence in the case is all preserved in the record, and we are asked tó arrive at a different con elusion on it, which is said to be totally at variance with the facts.
We should reluctantly venture to differ with a jury on a question of this sort, especially after receiving the sanction of the Circuit Court. No points,of law are made, and upon mere questions of fraud in fact, a jury is better qualified to determine than this court. The Circuit court was not bound by the verdict, but thought proper to adopt it, and upon an examination of the evidence, we hardly think it is a case to justify the interference of this court.
Judgment affirmed ;
the other judges concur.